DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0138704 to Mei et al. (Mei).
Mei discloses a method and system for fabricating micron and sub-micron-sized features within a polymer layer of a nascent semiconductor device or other micro-device or nano-device.  Small features are directly imprinted with an optical-mechanical stamp having corresponding intrusions.  Large features are created by exposing the surface of selected areas of the polymer surface to UV radiation by transmitting UV radiation through the optical-mechanical stamp to chemically alter the polymer, allowing either UV-exposed or UV-shielded areas to be removed by solvents (i.e. by a photolithography process).  Thus, described embodiments of the present invention provide for a partially transparent imprinting mask that employs purely mechanical stamping for fine features and lithography-like chemical polymer removal for large features.  See the abstract.
Specifically, one embodiment of Mei provides an optical-mechanical pattern-imprinting mask ("OMPIM") that combines mechanical stamping with lithography-like, UV-radiation-induced differential polymer curing and chemical removal of uncured polymer.  FIGS. 4A-D and 5A-D illustrate optical-
Alternatively, an alternate OMPIM and OMPIM-based method is illustrated in FIGS. 5A-D, wherein OMPIM 503 includes UV blocking regions 504-517, and is otherwise UV transparent.  UV radiation is blocked by the UV blocking regions 504-517, and passes through the non-UV-blocking region to expose and chemically alter a region of the polymer 520 underlying the non-UV-blocking region.  The .

3.	Claim(s) 1-3, 5, 6, 8, 10-14 and 16-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0237881 Guo et al. (Guo).
Guo discloses a method of fabricating a device including imprinting a mold having a protrusion against a substrate having a resist layer such that the protrusion engages the resist layer.  The mold further has a mask member positioned generally adjacent the resist layer.  Radiation energy is then transmitted through the mold and into the resist layer; however, the mask member substantially prevents transmission of the radiation energy therethrough, thereby defining an unexposed area in the resist layer.  Once the mold is removed from the substrate, which consequently forms a first feature from nanoimprinting, the unexposed area of resist layer is removed through dissolving in a developer solution.  See the abstract.
As best seen in FIGS. 2(a)-(d), the method according to Guo employs a hybrid mold configuration, generally indicated at 12, which acts as both a nanoimprint lithography mold and a photolithography mask--an example of hybrid mold 12 is illustrated at FIG. 2(a).  Hybrid mold 12 is preferably made of an ultraviolet (UV) transparent material, such as fused silica.  Protrusions 14 are formed on hybrid mold 12 for physically imprinting nano-scale features 16 within a resist layer 20 on a .

4.	Claim(s) 1, 11, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0104984 to Shiobara et al. (Shiobara).
	Shiobara discloses a template having a first recess pattern is brought into contact with a mask material formed on a substrate.  The mask material with which the first recess pattern is filled is cured.  A mask material pattern is formed on the substrate by releasing the template from the mask material.  A 
First, a nanoimprint material (mask material) is applied by an inkjet method to a surface of a substrate to be processed (wafer).  Next, a nanoimprint template 15 such as that shown in FIG. 10A is prepared.  The template 15 is, for example, a fully transparent quartz substrate used for photomasks, on which a pattern of projections and recesses is formed by plasma etching.  The projection and recess pattern is divided into groups: a group of a small pattern 27 (second recess pattern) having projections and recesses with which sufficient capillary force can be obtained and a group of a specific pattern 28A (first recess pattern) different from the pattern 27.  The small pattern 27 is formed based on mask pattern data and the specific pattern 28A is formed only in a circumference along an outline.  The size of the specific pattern 28A is not particularly limited but the specific pattern 28A is, for example, a pattern which is larger in size than the pattern 27 and with which sufficient capillary force cannot be obtained. 
Next, as shown in FIG. 4, the template 15 is aligned with respect to the substrate 11 to be processed.  Thereafter, the template 15 is pressed against (brought into contact with) the photocuring resist 20.  After the pressing step, as shown in FIG. 5, UV light including the wavelength of an i-ray, etc., is irradiated to cure the photocuring resist 20, whereby an imprint resist pattern (imprint pattern) 20' is formed.  Subsequently, as shown in FIG. 6, the template 15 is released and rinse and remaining film removing steps are performed.  The remaining film removing step may be performed before applying a positive radiation-sensitive resist 30 but the present embodiment takes, as an example, the case of performing the remaining film removing step after forming a radiation-sensitive resist pattern.  Thereafter, as shown in FIG. 7, a positive radiation-sensitive resist 30 (resist 30) is applied onto the imprint pattern 20'.  At this time, the imprint pattern 20' is already photocured.  Thus, it is rare for the 
Thereafter, resist residues on a substrate 11' to be processed on which etching for the patterning has been completed are removed.  The resist residues are removed by using oxygen plasma ashing or a mixed solution of sulfuric acid and an aqueous solution of hydrogen peroxide, a commercially available resist remover, or the like.  Consequently, a desired pattern such as that shown in FIGS. 12A and 12B can be formed on a surface of the substrate to be processed 11'.  See paragraphs [0056]-[0076]; and Figures 3-12.
According to a method of manufacturing a semiconductor device such as that described above, a pattern with a large capillary force is formed by a nanoimprint method and a pattern with a small capillary force is formed by a combination of a nanoimprint method and a radiation lithography method.  That is, in a portion of a mask material pattern corresponding to the pattern with a small capillary force, only a pattern of a circumference is formed by a nanoimprint method and a pattern of an inside the circumference is formed by a lithography method.  Note that although in the first embodiment a frame-like recess template pattern along an circumference of a predetermined mask material pattern is used, as shown in FIGS. 13A to 13C, for example, a template pattern may be used that has not only an .

5.	Claim(s) 1-3, 5, 6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0190340 to Lee et al. (Lee).
Lee discloses a method of forming fine patterns, a photocurable coating layer is formed on a substrate.  A first surface of a template makes contact with the photocurable coating layer.  The first surface of the template includes at least two first patterns having a first dispersion degree of sizes, and at least one portion of the first surface of the template includes a photo attenuation member.  A light is irradiated onto the photocurable coating layer through the template to form a cured coating layer including second patterns having a second dispersion degree of sizes.  The second patterns are generated from the first patterns and the second dispersion degree is less than the first dispersion degree.  The template is separate from the cured coating layer.  A size dispersion degree of the patterns used in a nanoimprint lithography process may be adjusted by the light attenuation member, so that the fine patterns may be formed to have an improved size dispersion degree.  See the abstract.
As illustrated in FIG. 5A, an optical filter 214 is provided on a portion of a template 200 through which a light passes.  That is, the optical filter 214 may be disposed at a portion of one surface of the template 200.  The template 200 may include a transparent material, for example, glass or quartz.  The template 200 may have a first region 204 and a second region 206.  In example embodiments, the optical filter 214 may be positioned in the second region 206 of the template 200 where some of first patterns 212 having a relatively large size deviation are formed.  Each of the first patterns 212 includes a concave portion 208 and a convex portion 210.  When the template 200 has a first surface 202 and a second surface 203, the first patterns 212 may be provided on the first surface 202 whereas the optical filter 214 may be attached to the second surface 203 being facing with the first surface 202.  When the 
FIGS. 6A and 6B are cross-sectional views illustrating methods of forming fine patterns using a template including a light attenuation member having an optical filter in accordance with example embodiments.  Referring to FIG. 6A, a photocurable coating layer 254 on a substrate 250 is contacted with one surface of a template 200 where first patterns 212 are formed.  A lower layer 252 is interposed between the substrate 250 and the photocurable coating layer 254.  In some example embodiments, a separation thin layer 215 may be selectively formed on the template 200 before contacting the photocurable coating layer 254 with the template 200.  A light is irradiated onto the photocurable coating layer 254 contacting the template 200, so that the first patterns 212 of the template 200 may be imprinted to the photocurable coating layer 254 while curing the photocurable coating layer 254.  The light may pass through the template 200 without any interference of the light by a light attenuation member having the optical filter 214 in a first region 204 of the template 200.  Some of the first patterns 212 having a relatively small size deviation may be disposed in the first region 204 of the template 200.  A light having a relatively reduced intensity may be irradiated onto a portion of the photocurable coating layer 254 corresponding to a second region 206 of the template 200 through the optical filter 214 along profiles of the first patterns 212.  Others of the first patterns 212 having a relatively large size deviation may be arranged in the second region 206 of the template 200.  As the light is irradiated onto the photocurable coating layer 254, the photocurable coating layer 254 may be cured by polymerization and/or cross-link of polymer thereof.  A UV light required for polymerization or cross-link of polymer in the photocurable coating layer 254 may be sufficiently irradiated onto the photocurable coating layer 254 corresponding to the first region 204, so that the polymer in the photocurable coating layer 254 
Referring to FIG. 6B, the template 200 may be separated from the substrate 250 where a cured coating layer 256 is formed through processes substantially the same as or substantially similar to the above-described processes.  The cured coating layer 256 may include transferred second patterns 262 from the first patterns 212 of the template 200.  The second patterns 262 are located on upper surface of the cured coating layer 256.  Profiles of the cured second patterns 262 in a region of the cured coating layer 256, which is corresponding to the second region 206 of the template 200 including the first patterns 212 having the relatively large size deviation, may be adjusted using the light attenuation member including the optical filter 214, such that the second patterns 162 of the cured coating layer 256 may have a size dispersion degree substantially less than that of the first patterns 212 of the template 200.  The first patterns 212 of the template 200 may be more clearly and precisely imprinted to the cured coating layer 256 corresponding to the first region 204, so that a size (s3) of a convex portion 258 of the cured coating layer 256 may be substantially the same as or substantially similar to a 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/16/21